CAPOTOSTO, J.
Motion to release attachment.
In an action for breach of promise the plaintiff, making affidavit that the defendant is a non-resident and is about to leave the state, attaches property of the defendant in the hands of divers persons.
Plaintiff’s counsel admits that the action is in contract but argues that it “sounds” so much in tort as to permit an attachment. This contention is without merit. The case of Maine vs. Lederer, 24 R. I. 23, is decisive. Counsel misconstrues the language of that opinion. What the Court there says with reference to the rule of damages in a case.for breach of promise, counsel applies to the form of action and succeeds in creating a hybrid “contract-tort” action, which, if it exists, has not yet come to the attention of the Court.
The defendant’s motion to release attachment is hereby granted.